Title: To Thomas Jefferson from John Richard, 22 August 1786
From: Richard, John
To: Jefferson, Thomas



Sir
22 August 1786

I have the honour to inform your Excellency that the Packet from Lorient will sail without fail the 1st. September, for New York.
The Duties on Pot ash are very considerable and a mitigation would much encourage the Importation. On a parcell of 32 Casks sold lately at Rouen was paid


Droits de Romaine sur 10995 ℔. brut a 7s.6d & 10s p. ℔.
62
5


Octroy sur Id. a 22s & 10s p. Livre et acquit
190
10



252
15


The value was £3800 so that the duties amount to near 84%. Spermaceti Candles are prohibited but as the Importation of Oil is favourd, it is to be wish’d that the Importation of Candles might be allowd. M. Barrett has a parcell arrivd at Havre, which can not be landed. I have the honour to be Respectfully Your Excellency’s Most Obedient Servant,

John Richard

